IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE,

v. ID No. 87001255DI

)
)
§
ENRIQUE MAYMI, )
)
)

Defendant.

Date Submitted: October 20, 2016
Date Decided: December 21, 2016

ORDER

Upon consideration of Defendant Enrique Mayrni’s Motion for Appointrnent
of Counsell and Motion for Postconviction Relief;2 the Commissioner’s Report and
Recommendation that Defendant’s Motion for Appointment of Counsel and
Motion for Postconviction Relief be DENIED;3 Defendant’s Appeal from the
Comrnissioner’s Report and Recommendation;4 and the record in this case, IT
APPEARS THAT:

l. On December 3, 1987, a jury convicted Defendant, Enrique Maymi, and
his Co-defendant, Carmelo J. Claudio, of First Degree Murder.5 On December 17,

1987, Defendant and Co-defendant Were sentenced to life imprisonment without

 

' D.I. 58.
2 D.l. 57.
3 D.I. 62.
4 D.I. 63.
5 D.l. 14.

the possibility of parole.6 The Delaware Supreme Court upheld their convictions
on direct appeal.7

2. On July 12, 2007, Defendant filed an individual motion for
postconviction relief in the Superior Court.8 On October 30, 2007, the Superior
Court appointed counsel to represent Defendant in his postconviction motion.9 On
March l4, 2008, Defendant’s counsel filed an amended motion for postconviction
relief,l° end en Apnl 1, 2008, the Cenn denied Defendant’e amended meden.“
With the assistance of counsel, Defendant appealed the denial of his postconviction
motion.12 On October 8, 2008, the Delaware Supreme Court affirmed the
judgment of the Superior Court.13

3. On May 18, 2016, Defendant filed the instant motions: (l) Defendant’s
Motion for Appointment of Counsel14 and (2) Defendant’s Motion for

Postconviction Relief.15 This is Defendant’s second motion for postconviction

relief.

 

6 D.I. 16. * _
7 D.I. 32; Claudio v. State, 585 A.2d 1278 (Del. l99l).
8
D.I. 45.
9 D.I. 49.
‘° D.I. 52.
11 D.I. 53.
12 D.I. 54.
13 D.I. 56; Cldudie v. szd¢e, 958 A.2d 846 (Del. 2008).
14
D.I. 58.
15 D.I. 57.

4. On June l, 2016, the matter was referred to Superior Court
Commissioner Bradley V. Manning pursuant to 10 Del. C. § 512(b) and Superior
Court Criminal Rule 62 for proposed findings of facts and conclusions of law.

5. On October 3, 2016, the Commissioner issued his Report and
Recommendation that Defendant’s Motion for Appointment of Counsel and
Motion for Postconviction Relief be denied.16

6. With regard to Defendant’s Motion for Appointment of Counsel,
Defendant asserts that he is entitled to counsel under the United States Supreme
Court’s holding in Martinez v. Rycm.17

7. With regard to Defendant’s Motion for Postconviction Relief, Defendant
asserts that trial counsel was ineffective for failing to request a jury instruction for
lesser-included offenses, as the State was seeking the Death Penalty.18

NOW THEREFORE, after careful and de novo review of the record in this
action, and for the reasons stated in the Commissioner’s Report and
Recommendation that the Defendant’s Motion for Appointment of Counsel and
Motion for Postconviction Relief be DENIED, and having considered the

Defendant’s appeal thereof, IT IS HEREBY ORDERED that the Commissioner’s

16 D.i. 62.
11 D.i. 58.
18 D.I. 57.

Report and Recommendation is AFFIRMED, and Defendant’s Motion for

Appointment of Counsel and Motion for Postconviction Relief are DENIED.

 

 

Prothonotary_Original

cc: Enrique Maymi, SBI #181888